 640DECISIONSOF NATIONALLABOR RELATIONS BOARDChelsea Clock CompanyandKennethB. Ultsch, Jr.Chelsea Clock CompanyandDistrict#38, Interna-tionalAssociation of Machinistsand AerospaceWorkers,AFL-CIO. Cases I-CA-5632 and1-RC-9103September28, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn May 24, 1967, Trial Examiner ArthurChristopher, Jr., issued his Decision in the above-entitled proceedings, finding that the Respondenthad engaged in certain unfair labor practices allegedin the complaint and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. He further found the Respondent had notengaged in certain other unfair labor practices al-leged in the complaint and recommended dismissalas to them. In addition, the Trial Examiner foundthat there was no merit in Respondent's objectionsto the election and recommended that they be over-ruled in their entirety and that the Union be cer-tified by the Regional Director. He further orderedthat Case 1-RC-9103 be severed and remanded tothe Regional Director for Region 1 for further ac-tion in accordance with Section 102.62(a) of theNational Labor Relations Board Rules and Regula-tions,Series8,asamended.Thereafter, theRespondent and the General Counsel filed excep-tions to the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Chelsea Clock Company,Chelsea,Massachusetts, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified:Substitute the words "on forms provided" for thewords "to be furnished" in paragraph 2(a).TRIAL EXAMINER'S DECISIONARTHUR CHRISTOPHER, JR., Trial Examiner: Theseconsolidated cases were heard at Boston, Massachusetts,on December 8, 9, and 10, 1966.'The agreement for consent election was executed andapproved on August 4, 1966. An election was conductedamong employees in a stipulated unit as describedhereinafter on August 31, 1966. The tally of ballots castat that election is as follows:Approximate number of eligible voters51Void ballots0Votes cast for Petitioner21Votes cast against participatinglabor organization17Valid votes counted38Challenged ballots4Valid votes counted plus challengedballots42On September 8, 1966, the Respondent filed timely ob-jections to conduct affecting the results of the election.The objections alleged that: (1) prior to, and throughoutthe entire preelectionorganizingdrive, and without theRespondent's knowledge, its supervisor, Kenneth B.Ultsch, actively initiated the Union's organizingeffortsand actively participated therein as a leader, solicitingemployees on behalf of the Union; and (2) in addition,Ultsch directed employees to attend a union meeting heldon August 30, 1966, the night preceding the election, andprovided transportation for two employees to that meet-ing and, in fact, attended the meeting himself. Further,Ultsch voted in the election held the next day, eventhough his ballot was challenged in order to communicateto all employees his "total commitment" to the Union'sorganizing effort.On October 12, 1966, the Regional Director for Re-gion I issued his report on challenged ballots, revisedtally of ballots and objections in which he found that seri-ous credibility issues existed with respect to the status ofUltsch as a supervisor and the allegation that he hadacted as an agent of the Petitioner. As Ultsch had filed acharge in Case 1-CA-5632, consolidated herein,allegingthat he had been discriminatorily discharged by theRespondent on September 2, 1966, and as the RegionalDirector had determined to issue a complaint in thatmatter and the issues that would be required to bedisposed of in the unfair labor practice proceeding also tosome extent were interwoven with the issues raised bythe objections, he felt that the latter issues should beresolved after a hearing together with the issues raised inthe unfair labor practice proceeding. He therefore con-solidated both cases for purposes of hearing.With respect to the aforementioned challenged ballots,the Regional Director concluded that as Ultsch's namewas not on the eligibility list and he was challenged by theBoard agent when he appeared to vote, and his superviso-ry status was a material issue involved in the objections,he concluded that no ruling was required with respect to'The charge was filed on September 6, 1966, alleging that the Respond-ent had violated Sec 8(a)(3) and (I) by discharging Kenneth B Ultsch,Jr , because of his activities on behalf of the Petitioner and by other actsallegedly violating Sec 8(a)(I). Complaint was issued by the Acting Re-gionalDirector On October 21, 1966.167 NLRB No. 85 CHELSEA CLOCK COMPANY641his challenge, as his ballot could not in any event affectthe results of the election in view of the Director's findingand conclusion that the other three challenged voters,James Raften, William H. Quigley, and John R. Golding,were stock clerks and consequently plant clericals, acategory excluded by the agreement of the parties fromthe stipulated unit.2At the hearing all parties were represented by counseland were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, to present evidence,and to file briefs. At the close of the hearing the GeneralCounsel and the Respondent argued orally and thereafterboth submitted briefs. Upon the entire record, my obser-vation of the demeanor of the witnesses, and considera-tion of briefs filed by the General Counsel and theRespondent, I make the following:FINDINGS ANDCONCLUSIONS1.THE BUSINESSOF THERESPONDENTRespondent, a Massachusetts corporation with its prin-cipaloffice and place of business at Chelsea, Mas-sachusetts, is engaged in the manufacture, sale, and dis-tribution of clocks, timepieces, barometers, and relatedproducts. In the course of its business enterprise on alldatesmaterial herein the Respondent purchased andtransported in interstate commerce from and throughvarious States of the United States other than the Com-monwealth of Massachusetts, large quantities of rawmaterials used by it in the manufacture of its products andlikewise, during the same period, caused to be shippedsubstantial quantities of clocks, timepieces, and barome-ters in interstate commerce to States in the United Statesother than the Commonwealth of Massachusetts. An-nually, the Respondent purchases raw materials valuedin excess of $50,000 which it receives directly at its plantfrom points outside Massachusetts and annually shipsfinished products valued in excess of $50,000 directlyfrom its Massachusetts plant to points outside Mas-sachusetts.The Respondent admits, and I find, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.11.THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find,that District #38,International Association of Machinists and AerospaceWorkers,AFL-CIO,hereinafter either called the IAM,the Union,or the Petitioner,is a labor organization withinthe meaningof the Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe principal issue in this proceeding is whether theRespondent violated Section 8(a)(3) and (1) of the Actthrough its alleged discriminatory discharge of KennethB. Ultsch because he supported or assisted the Union orengaged in other union or concerted activities.Subsidiary issues are raised as to whether the Respond-ent violated Section 8(a)(1) of the Act through the al-leged conduct of Walter E. Mutz, an admitted supervisor,who on the date of the election allegedly deprived Ken-neth B. Ultsch of his right to vote in the election. Other is-sues were raised with respect to alleged illegal interroga-tion of employees and the creation of the impression ofsurveillance of employee union meetings by management.The Respondent denies the commission of any unfairlabor practices.As a determination of the supervisory status of Ultschwill resolve some of the principal issues involved herein,Ultsch's status as a supervisor will be considered first.B.The Discharge of Kenneth Ultsch1.Ultsch's status as a supervisorThe Respondent is headed by George King, whoserves as president, and Walter E. Mutz, who serves astreasurer.Mutz and King each owns 50 percent of thestock of the Respondent and with two other individuals,constitute its board of directors.Approximately 50production and maintenance employees are engaged inthe manufacture of the expensive clocks produced by theRespondent and occupy a single building, utilizing threefloors for that purpose. Located on the first floor is thefinishing room or movement assembly. Edward Devlin isin charge of the finishing room and also generally directsthe operations of the adjoining casing and shipping rooms.In addition to King and Mutz, the parties stipulated thatA.J J. Leone, who serves as plant superintendent, John F.Mulloy, the production manager, Charles A. Filadora,Devlin, and John McCarthy are supervisors within themeaning of the Act.The casing room generally has three full-time em-ployees and on occasions, as the need arises, an employeewill be transferred from the finishing assembly to the cas-ing room on a temporary basis.The alleged discriminatee, Ultsch, was employed in thecasing room at the time of his separation from theRespondent. Ultsch commenced working in the casingroom in 1959 and was advanced to the position ofassistant foreman in that room during the latter part ofApril 1966,4 months before the election and a substantialtime before the union organizational campaign began.Walter E. Mutz credibly testified that at the time ofUltsch's promotion to assistant foreman he was given araise, which amounted to 25 cents per hour, bringing himup to $2.60 an hour. In this connection, Ultsch's hourlyrate of pay was 80 cents per hour higher than the nexthighest paid employee in the casing room. In addition, atthe end of 1965 and in general accord with the Respond-ent's policy of distributing Christmas bonus payments,Ultsch received a bonus of $341. Only two individuals inthe plant received a larger bonus than Ultsch at that timeand each had been with the Respondent more than 40years. The amount of bonus actually paid Ultsch was inexcess of that paid several individuals classified asforemen. According to Mutz, Assistant Foreman Ultschwas responsible for the training of individuals assigned tothe casing room, telling them what work must be done inthat room. Ultsch obtained his instructions from twosources; first from Delin, and secondly, he obtained thecopy of the factory order from the office showing him2The stipulated unit was composed of all production and maintenanceemployees including janitors and regular pail-time employees of theRespondent at its Chelsea, Massachusetts, plant, but excluding officeclerical employees, plant clerical employees. home workers, professionalemployees. draftsmen, guards, assistant foremen and all supervisors asdefined in the Act 642DECISIONSOF NATIONALLABOR RELATIONS BOARDwhat had to be done. The employees in the casing roomwere responsible for the quality of the workmanship onthe clocks completed within there.On August 4, 1966, Mutz called a meeting of all super-visors which was held for the purpose of instructing thesupervisors as to what they legally could and could not dowith respect to the then forthcoming Board election.Mutz credibly testified that at thatmeetinghe heardUltsch state that he did not know which side he was on"and I proceeded to clear up which side he was on and in-structed him in that way." After the meeting, Mutzposted a notice containing the names of individuals con-sidered by the Respondent to be eligible as well as ineligi-ble to vote in the forthcoming election. Ultsch's namewas included among those deemed to be ineligible by theRespondent. Although he was aware of Ultsch's unionsympathies as early as August 4, Mutz testified that itwas not until August 30, the day before the election, thathe had definite knowledge that Ultsch was "prounion"and "was not for the COMPANY AS A SUPERVISORSHOULD BE." Mutz obtained his information concern-ing Ultsch's prounion sympathies from Alice Barry, anemployee within the plant, who told Mutz that Ultsch hadasked her to go to a union meeting with him.Although ad-mitting that he was concerned about an individual whomhe deemed to be a part of management participating inprounion activities, Mutz took no formal action about thematter until about a month later when Kenneth Ultschwas discharged.After the August 4 meeting Mutz testified that he hadtwo further conversations with Ultsch. The first occurredabout a week after the August 4 meeting and the next 10days later. The substance of both conversations, accord-ing to Mutz, were inquiries of Ultsch as to what Ultschwas doing in behalf of management with respect to theunion campaign.Apart from supervising the quality of the work per-formed in the casing room, the assistant foreman, as in-dicated above, is also responsible for the training of em-ployees in that room. Ultsch stated that he gave instruc-tions to new employees because he could do more "criti-cal" work and was more experienced.He is also responsi-ble for ordering the necessary supplies, such as cement,special paper,and felt needed in connection with themanufactureof theproduct.He likewise brings wagereviews to the attention of his foreman The assistantforeman rates his own employees for an increase in payand makes the recommendation as to whether or not theemployee should get the increase. Mutz approves allwages increases before they are effectuated, basing hisaction upon such wage reviews. Mutz credibly testifiedthat in 95 percent of the cases he accepts the recommen-dation of the immediate supervisor with respect to thegranting of wage increases.In this connection he testifiedthat Ultsch had occasion to rate employees with respectto the quality of their work judgement, adaptability, neat-ness, etc. The record shows that within the few monthsprior to his termination,Ultsch rated employees namedVictoria M. Costa, and James Symonds, and on the basisof his reviews both were granted wage increases.Although Ultsch testified that his rating of Costa was onthe basis of Mutz' direction, Mutz credibly testified thaton an occasion when he asked Ultsch how Costa wasdoing on the job, Ultsch replied that she was the best em-ployee he ever had, whereupon Mutz suggested thatUltsch should rate her. On the basis of Ultsch's recom-mendation,Costareceived an increase of 10 cents perhour.The Respondent maintains a time-standards file forthe 50 or more clocks that it manufactures and theassistant foreman is also responsible for seeing that theemployees meet the Respondent's standards with respectto the work performed on the clocks in the casing room.With respect to the individual employees within the cas-ing room Ultsch testified that they kept records of theirvarious job operations because such records were materi-alwith respect to subsequent reviews for purposes ofwage increases.As, noted above Ultsch made suchreviews for the purpose of wage increases.Mutz testifiedthat both foremen and assistant foremen had the authorityto recommend the discharge of employees and he relieson such recommendations,although Ultsch had no occa-sion to make any such recommendations as to thedischarge of employees, the record reveals that he signedthe termination slip of Victoria Costa in the capacity ofassistant foreman,when she voluntarily left the Respond-ent's employ.Ultsch testified that Foreman Devlin wasnot in the casing room a great portion of his time,statingthat he came in only "from6 to 7times ... each day."Ultsch also testified that he was never told he wasresponsible for the work of his subordinates and that thefirst time he was "supervisory help" was at the August 4meeting referred to hereinabove. Ultsch admitted, how-ever, that Devlin had told the new employees if they hadany questions or problems they were to see Ultsch aboutthem. Although he stated that in the course of a discus-sion about a complaint on a clock returned for repair hesuggested to Superintendent Leone that if Ultsch weregoing to run the room they would have to make him aforeman,he nevertheless denied thattheymade him aforeman.He admitted however that he had initialedseveral rating forms as "foreman" but did not protestdoing so because if he had, they would have "fired him onthe spot." On cross-examination,however,he admittedthat no one had threatened him with discharge for notsigning such rating forms nor did he raise any questionabout the matter.Ultsch further testified that the sole question he was in-terested in was the fact that he was classified as a super-visor bythe Respondent on the posted list of eligibles andineligibles.He never complained, until he protested toMutz the denial of his right to vote in the election on theday of the election. He further testified that he attendedseveral union meetings after the eligibility list was postedand likewise signed a union card. In this connectionUltsch testified that he did not believe that Mutz knew hehad signed a union card and further stated that he wasdischarged because he disobeyed instructions to leave thecasing room on the day of the election as directed byMutz.Superintendent Leone credibly testified that On April18 he told Ultsch, who had advised him that he had ac-cepted a job with another firm,that he would talk to Mutzand see what he could do about the matter.At that timeUltsch told Leone that if he were given complete chargeof the casing room it would result in a more efficientoperation.Leone stated that he later conferred with Mutzand thereafter told Ultsch he could only increase Ultsch'swage by changing his classification to that of assistantforeman which was done shortly thereafter.On a later date,upon being reprimanded by Devlinbecause of a faulty clock that had been returned forrepair,Ultschstated that if he were placed in completecharge,such a faulty clock would not have been returnedand the matter would not have occurred. According to CHELSEA CLOCK COMPANYLeone's credible testimony, it was made clear to Ultschthat he was in complete charge of the casing room and hisclassificationwas changed to assistant foreman on theRespondent's records. In this connection he wasdesignated as assistant foreman on April 25, 1966. SinceUltsch's discharge his functions have been performed byboth Mutz and Leone.Leone's testimony was corroborated in part by WinnieReid, an employee of the Respondent's finishing roomwho, on occasions, was assigned on a part-time basis towork in the casing room, who credibly testified thatalthough Devlin was the general foreman over Ultsch, thelatter had charge of the casing room.James Symonds credibly testified that he overheard adiscussion between Foreman Devlin and Ultsch concern-ing the latter's recommendation of a raise for Symondsand when Devlin objected, stating that Symonds did notmerit a raise, Ultsch told him that Mutz wanted the raiseapproved and the raise was later approved. In this con-nection, Symonds testified that he was aware that Devlin,a general foreman, spent only a very limited time in thecasing room and only occasionally dropped in to see howthings were going. Symonds also relied on Ultsch for in-structions as to how to perform his duties in the casingroom and Ultsch taught Symonds all he knew about hiswork in the plant. He further testified that Ultsch onanother occasion stated that he would fill out a wagereview for an employee named Gregori, which wouldbring about a wage increase for the employee concerned.2.The discharge of UltschOn the day of the election Mutz came into the casingroom and spoke to Ultsch advising him to leave thepremises by 4 or 4:30 p.m. Ultsch responded, accordingto the credited testimony of Symonds, stating that he wassorry but he was staying, adding "I have got a right tovote." Mutz thereupon turned away from Ultsch and said"that is all I want to hear" and walked out of the casingroom.Symonds testified that the election took place in thecasing room between 4:30 and 5:15 p.m. He furthertestified that he heard Mutz ask Ultsch to leave the casingroom during the election hours because there was notsupposed to be any management representatives or ex-ecutives within the vicinity of the polling place. In thisconnection,Mutz denied having asked Ultsch to leave'the plant for any purpose at the time of the election.Ultsch's discharge occurred on September 2, 1966. Atthat time he was called into Mutz' office. Present in addi-tion to Mutz was Superintendent Leone. Leone openedthe discussion by asking Ultsch if Ultsch recalled Mutz'statement at the August 4 supervisors meeting about notviolating any law and Ultsch answered in the affirmative.Thereupon Leone asked Ultsch if he read the instructionsgiven all supervisors by Mutz to the effect that thesupervisors could, within the bounds of the law, "Spreadthe gospel of the Company." Thereafter, Leone read froma prepared document informing Ultsch that he wasdischarged because he had violated the Respondent's in-1 In view of my finding heremabove that Ultsch was a supervisor withinthe meaning of the Act and not an employee, I find it unnecessary to con-sider the Respondent's argument that the Union is estopped to assert thatUltsch was not a supervisor by virtue of its agreement at the preelectionconference held at the Board's Regional Office that Ultsch was ineligibleto vote because of his supervisory status643structions.Mutz testified that he and Leone had decidedto discharge Ultsch only about a half hour before he wascalled in, and later stated that they felt "Ultsch's termina-tion was an unusual case," it wasn't just an ordinary ter-mination because Ultsch had been with the Respondentso very long and as he had violated the Company's rulesand instructions, they felt that his discharge had to be ef-fectuated in a manner in which we thought was "the onlygentlemanly way to do it."The General Counsel argues, in effect, that Ultsch, alongtime employee, was not a supervisor within themeaning of the Act but was a more experienced craft em-ployee protected by the statute. Although the recordshows that Ultsch was a highly skilled and experiencedemployee, it also reveals other indicia supporting theRespondent's contention that Ultsch was a supervisor.The fact that he made effective recommendations as towage increases for his subordinates and had the authorityeffectively to recommend the discharge of employeesalthough he had not exercised such authority and the pre-ponderance of evidence that he responsibly directed theemployees in the casing room, warrant a finding that hewas a supervisor within the meaning of the Act and wasnot an employee who could receive the benefits of thestatute. I therefore find and conclude that Kenneth B.Ultsch was a supervisor within the meaning of the Actand on all dates material herein.3 I therefore further findand conclude that the Respondent's discharge of KennethB. Ultsch was not violative of Section 8(a)(3) of the Act.C. Alleged Interference, Restraint, and CoercionHelen Sullivan credibly testified that about a weekafter the posting of the eligibility notice in the plant, Mutzstopped by her bench and asked her if she ever heard ofany prounion talk,going on in the casing room where Ken-neth Ultsch was in charge. She replied that she had neverheard Ultsch talking or anyone in the casing room in thatrespect talking "pro-union."On another occasion she was also asked by ForemanFiladora if she had ever heard Victoria Costa talkingabout the Union while she was at work, and Sullivanreplied in the negative. On a later occasion, Helen Sul-livan testified that she had been asked by Filadora if shehad received an invitation to attend a meeting atsomeone's house that night. She replied that she did notknow what he was talking about and Filadora told her"don't kid around." She replied that she was not lying.Filadora concluded by stating that the union meeting wasto be held at Helen Wellborn's house, an employee whoworked in his department.4Ultsch also was at Mutz' office shortly after the August4 supervisory meeting at which time Mutz told Ultsch ifthe Union got into the plant "Chelsea Clock will still bethere, but I won't." In this connection, Mutz testified thathe had made a similar remark to the owner of a nearbyrestaurant explaining that what he meant was that hewould sell his 50 percent interest in the Respondent if theUnion was victorious at the plant. I do not find theforegoing remark in the context in which it was made to"Helen Sullivan also testified that Mutz remarked in her presence thathe would get rid of Kenneth Ultsch by stating, euphemistically, even if hehad to castrate him Apart from my finding that Ultsch was a supervisor,this conversation occurred the day after the election and as a consequenceof all the foregoing is not considered herein310-5410 - 70- 42 644DECISIONSOF NATIONALLABOR RELATIONS BOARDbe coercive nor a violation of Section 8(a)(1) of the Act.I likewise do not find Foreman Filadora's remark toemployee Helen Sullivan to the effect that he knew thata union meeting would be held that evening at an em-ployee's house was coercive in the surrounding circum-stances. This finding is based upon the fact that the unioncampaign was an intensive one. The 50 employees in theplant were solicited and circulated widely and it was obvi-ous that the officials themselves were well aware of theorganizational campaigns and what was going on, asreflected in the record that the day prior to the electionthe Respondent held a meeting of all its employees atwhich time Superintendent Leone told them that Mutzwanted to speak to them in the finishing room. At thattime Mutz pointed out that the election would be held thenext day and "the union guys are coming in here tomor-row." He went on to discuss the quality of the clocks thatthe Respondent manufactured, andinter alia,that if theydesired to talk to anyone, either King, the coowner of theRespondent, Mutz, the other coowner, and Leone wereavailable, and if the employee had any problems to talkover they should come to either of them to discuss theirproblems. He concluded by stating that "I knew ... andyou people know there is a meeting tonight at the MooseClub in Revere, you will get another talk . . . from them,but lets keep together. We are only a small plant."In the circumstances as described above, I do not findthat either Filadora's comments nor Mutz' comments, asalleged by the General Counsel, created the impressionof surveillance. The Respondent had availed itself of op-portunities to communicate its message to the employeesand had even urged its foremen and supervisory staff todo so. In all the circumstances I cannot find that the re-marks in question gave the impression of surveillance, orwere coercive.However, I find and conclude that Mutz' questioningof Helen Sullivan as to whether she had heard any pro-union talk going on in the casing room constituted a viola-tion of Section 8(a)(1), as well as Foreman Filadora's ask-ing Sullivan if she had ever heard Costa talking about theUnion when she worked in the plant. I find and concludethat the foregoing constituted illegal interrogation, andwas violative of Section 8)(a)(1)of the Act.Ultsch testified that on the day of the election Mutz ap-proached him in the casing room and told him to "takeoff' at 4:30 p.m., adding, "go home, do anything youwant to do, but I don't want you here." Ultsch told Mutzthat he was staying for the election. As pointed outhereinabove,Mutz denied telling Ultsch to leave theplant.The General Counsel alleges that Mutz' foregoingwarning to Ultsch constituted coercion and was intendedto prevent Ultsch from exercising his franchise. Apartfrom my finding hereinabove that Ultsch was a super-visor within the meaning of the statute, it is clear from thetestimony of Symonds that Mutz' remarks, reviewed infull context, were made for the purpose of making certainthat no supervisory authorities or members of manage-ment would be around at the time of the election whichwas scheduled to be held in the casing room where Ultschwas in charge. Consequently, I find no violation of thestatute resulting from Mutz' comments to Ultsch. In thisconnection,Ultsch substantially corroboratedMutz'testimony as to what transpired during their encounter.In the circumstances set forth above, I am not per-suaded that the General Counsel has sustained his burdenof proving by preponderance of the evidence that theRespondent violated Section 8(a)(1) of the Act bypreventing Kenneth Ultsch from voting in the election, orcreating the impression of surveillance among its em-ployees. I therefore shall recommend that these allega-tions of the complaint be dismissed.IV.THE OBJECTIONS TO THE ELECTIONIn its objections the Respondent alleges that without itsknowledge Assistant Foreman Kenneth Ultsch activelyinitiated theUnion's organizing efforts, actively par-ticipated therein as a union organizer, and actively sol-icited employees on behalf of the Union. In addition, it al-leges that Ultsch directed employees to attend the unionmeeting on August 30, 1966, the night before the elec-tion, provided transportation for two employees to themeeting, and attended the union meeting in person.Further, the Respondent objects that Ultsch voted sub-ject to challenge in the election in order to communicateto all employees his "total commitment to the Union's or-ganizing attempt."Coowner Mutz' testimony itself belies the accuracy ofthe foregoing objection. Mutz testified that certain unionemployees, on the day before the election, told him thatUltsch had been invited to "go union." Certainly ifUltsch in fact had actively initiated the union organizingefforts and actively participated as a union organizer andactively solicited employees in behalf of the Union itwould have been an unnecessary gesture of the union ad-herents to invite him "to go union." Although Ultschmade a statement in the presence of both Symonds andCosta that it would be a "good thing" for the Union to getinto the plant, there is not a scintilla of evidence in therecord that he was active in behalf of the Union. It is ap-parent from the record that Ultsch's sole concern was hisclassification by the Respondent as a supervisor and heattended the union meeting only after the Respondentposted the eligibility list in the plant which contained hisname among others as an "assistant foreman," and thathe signed the union card only thereafter. Moreover, hisposition is made clear by the fact that at the union meet-ing he asked questions of the union officials, as did otherspresent. His questions related to his being listed by theRespondent as a supervisor and therefore shows that thatwas his primary concern. In this connection, Ultsch at-tended only two union meetings, the one described aboveand the one held the night of the election in celebration ofthe union victory.There likewise is no evidence in the record that Ultscheither solicited or directed employees to attend any of theunion meetings. In this respect, Helen Sullivan crediblytestified that she came into the casing room, headed byUltsch, and asked Ultsch if he would give her a ride to theunion meeting that night. According to Sullivan, AliceBarry also asked Ultsch about the same time to give hera ride to the meeting. In this respect Barry testified thatUltsch solicited her to ride with him. Symonds, who over-heard both conversations, credibly testified that Ultschasked neither of the women to accompany him to themeeting. In the circumstances, I do not credit Barry'stestimony that Ultsch solicited her to attend the unionmeeting. I therefore find no merit in any of the foregoingobjections and shall recommend to the Regional Directorthat they be dismissed.I likewise find no merit in Respondent's final objectionthat Ultsch voted in the election in order to communicateto all employees his "total commitment to the Union's or-ganizing attempt." As found hereinabove, it is clear thatUltsch felt that he was a rank-and-file employee and wasentitled to vote and his sole concern in attending the first CHELSEA CLOCK COMPANYunion meeting was to clarify his status and his casting ofa challenged ballot was in furtherance of his apparent be-lief that he was entitled to vote, and for no other reason.Itherefore shall also recommend to the RegionalDirector that all Respondent's objections be overruled intheir entirety and, as the Union obtained a majority of thevalid ballots cast in the election, that it be certified as thecollective-bargaining representative of the employees inthe stipulated unit.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe Respondent's activities as set forth in section 111,above, occurring in connection with the operations of theRespondent as set forth in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tends to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V1.THE REMEDYHaving found that the Respondent has engaged in u,rfair labor practicesviolative ofSection 8(a)(1) ofthe Act,Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies ofthe Act.Also havingfound that the allegation of illegal dis-crimination against KennethUltschviolative of Section8(a)(3) has not been sustained.,nor the allegations thattheRespondentdeniedUltschthe rightto vote, orcreated the impression of surveillance in violation of Sec-tion 8(a)(1), I shall recommend that these remaining al-legations be dismissed.Finally, consistent with the terms of the order con-solidating CaseI-RC-9103with the complaint,IshallorderthatCase 1-RC-9103be severed and remanded tothe RegionalDirector forRegion 1 forfurtheraction inaccordance with Section102.62(a) of the Board Rulesand Regulations.The Chardon Telephone Company,139NLRB 529.CONCLUSIONS OF LAW1.Respondent, Chelsea Clock Company,isan em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Union, District #38, International Associationof Machinists, Aerospace Workers, AFL-CIO, is a labororganization within the meaning of the Act.3.By unlawfully interrogating employees as towhether certain employees were prounion and as towhether the Union was discussed by certain employeesin the casing room, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion2(6) and (7) of the Act.5.The allegation of the complaint that Section 8(a)(3)of the Act was violated by the Respondent by itsdischarge of Kenneth B. Ultsch on September 2, 1966,because of his support of the Union, as well as the allega-tions of the complaint that Section 8(a)(1) of the Act wasviolated by the Respondent through the alleged illegalthreat by coowner Mutz that he would sell his half in-terest in the plant if the Union came in, and by Matz' al-leged deprivation of the right to vote to Ultsch at the timeof the election, have not been sustained.RECOMMENDED ORDER645Upon the basis of the foregoing findings of fact andconclusionsof law,it is recommended that the Respond-ent, its officers,agents, successors,and assigns, shall1.Cease and desist from:(a)Unlawfullyinterrogating employees about theirunion activities.(b) In any like or related manner interfering with,restraining,or coercing its employees in the excerise ofthe right to self-organization, to form,join, or assist labororganizations,to bargain collectively through representa-tives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from anyor all such activities2.Take thefollowing affirmative action which isdesigned to effectuate the policiesof the Act:(a)Post at its plant inChelsea,Massachusetts,copiesof the attached notice marked"Appendix."5Copies ofsaid notice,to be furnished by the Regional Director forRegion 1,after being duly signed by Respondent,shall beposted immediately upon receipt thereof,and be main-tained by it for 60 consecutive days thereafter,in con-spicuousplaces,where notices to employees arecustomarily posted.Respondent will take reasonablesteps to insure that such notices are not altered, defaced,or covered by any other material.(b)Notifythe said Regional Director, in writing,within 20 days from the receipt of this Decision, whatsteps Respondent has taken to comply herewith.6IT IS FURTHER RECOMMENDED that the allegations inthe complaintinCase 1-CA-5632of discriminationagainstKenneth B.Ultschaswell as those of inter-ference, restraint, and coercion,other than those foundabove, be dismissed.ORDER SEVERING AND REMANDINGCASE I-RC-9103Pursuant to the terms of the Order Consolidating Casesissued by the Regional Director of Region 1 in CaseI-RC-9103, it is ordered that Case 1-RC-9103 be, andithereby is, severed and remanded to the RegionalDirector for Region I for further action in accordancewith Section 102.62(a) of the Board's Rules and Regula-tions5 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United-StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "6 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion I, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminerof the National LaborRelations Board and inorder to effectuate the policies of the National Labor 646DECISIONSOF NATIONALRelations Act, as amended,we hereby notify our em-ployees that.WE WILL NOT interrogate employees concerningwho was supporting the Union or whether em-ployees in a certain department discussed the Union.WE WILLNOT in any like or related manner inter-fere with,restrain,or coerce employees in the exer-cise of the rights to self-organization,to form labororganizations,to join or assist District#38, Interna-tionalAssociation of Machinists and AerospaceWorkers,AFL-CIO,or any other labor organiza-tion,to bargain collectively through representativesof their own choosing, and to engage in any con-certed activities for the purpose of collective bargain-ing or other mutual aid or protection,or to refrainfrom any or all activities.All our employees are free to become or remain mem-LABOR RELATIONS BOARDbers of any labor organization.CHELSEA CLOCK COMPANY(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th floor,John F. Kennedy Federal Building, Cambridge and NewSudburyStreets,Boston,Massachusetts02108,Telephone 223-3300.